A party moving for summary judgment must establish as a matter of law that there are no triable issues of fact (see Zuckerman v City of New York, 49 NY2d 557, 562) before the burden shifts to the opposing party (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
In this case, the defendant Clarkstown Central School District (hereinafter the School District) did not sustain its burden on its motion for summary judgment. A question of fact was presented as to whether the School District was negligent in failing to properly supervise the students in question.
Accordingly, the Supreme Court properly denied the School District’s motion for summary judgment. Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.